Title: From Louisa Catherine Johnson Adams to John Adams, 17 November 1817
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 17 Novb: 1817
				
				You will receive a Letter from your father by the same Mail which conveys this Letter to you in answer to the one which you wrote to him last week in which I am sorry to say you assumed a tone highly improper and disrespectful—The tender affection I bear you and the ardent desire (which forms a part of my existence) that I must ever feel for your welfare has induced me frequently while in England to represent to you the danger of indulging an arrogant and overbearing spirit.—You my Dear Son are endowed with a fine natural understanding and quick conception I cannot conceive—how possing these—you can deceive yourself so much as to imagine that any indulgence is to be obtained by threats or a lofty and commanding tone—You must be sensible that the opportunity and the expence of the education which your father has so Kindly allowed you for is a blessing in itself which far exceeds the gratification of any trifling and momentary desire and one which ought to fill your heart with gratitude towards him whose only study is to promote the welfare and happiness of his Children.—You are not aware my darling boy how fatal it will prove to your comport to indulge the natural irritability of your disposition which owing to a quick sensibility and a want of reflexion is apt to magnify trifles of no importance whatever into serious evils which imperceptibly sour your  temper and narrow your heart.—In our journey through life even where the tide of happiness flows most smoothely, we must forever expect and be prepared to meet with crosses and checks, to the moments of felicity we are permitted and to enjoy; and it is wisely ordained by an Almighty power. human nature is naturally selfish, and vain, and did we not meet with these beneficial checks, we should forget our place in the Creation and by the indulgence of our passions call down upon us the vengeance of heaven, and destruction upon our race.—Sensibility is a blessing when under proper controul but when it renders us alive only to the gratification of our own humours or caprices it is a torment and fills every moment of our existence with disquiet and mortification—It is for this reason my beloved Son I implore you to correct this great and dangerous failing which if indulged will encrease to a height which will cause your future misery and turn all your joys into sadness.You will I hope answer your fathers Letter by a Letter of apology as he is much displeased at the Style of your last and it grieves me to the heart when his Children cause him uneasiness A better father cannot exist nor can any children have parents whose every wish and inclination prompt them more to indulgence when meritted than you have in your father and your too fond Mother
				
					L. C. Adams
				
				